UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6265


LUIS RAFAEL FIGUEROA-HERNANDEZ,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:10-cv-00027-gec-mfu)


Submitted:   April 29, 2010                   Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luis Rafael Figueroa-Hernandez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis   Rafael   Figueroa-Hernandez,       a   federal    prisoner,

appeals    the   district   court’s    order   denying    relief    on    his   28

U.S.C. § 2241 (2006) petition, and his subsequent motion for

reconsideration.       We   have   reviewed     the   record   and       find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.       Figueroa-Hernandez v. O’Brien, No. 7:10-

cv-00027-gec-mfu (W.D. Va. Jan. 21, 2010, Feb. 18, 2010).                       We

dispense    with    oral    argument    because   the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2